Proceeding *799Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Mary Ann Walsh-Tozer, as Commissioner of the Rockland County Department of Mental Health, dated June 3, 2004, which rejected the recommendation of a Hearing Officer, made after a hearing, found that the petitioner was guilty of patient abuse, professional misconduct, and sexual harassment, and terminated the petitioner from his employment with the Rockland County Department of Mental Health.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the respondent’s determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Maher v Cade, 15 AD3d 489 [2005]). Further, the penalty of dismissal is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]; Matter of Maher v Cade, supra).
The petitioner’s remaining contentions are either not properly before the Court or without merit. Miller, J.E, Ritter, Spolzino and Dillon, JJ, concur.